EXHIBIT 7.1 Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com May 3, 2013 Securities and Exchange Commission Office of the Chief Accountant treet, NE Washington, D.C. 20549 Re: StreamTrack, Inc. File No.: 333-153502 Commissioners: We have read the Item 4.02 of the Form 8-K dated April 23, 2013 of StreamTrack, Inc. and are in agreement with the statements insofar as they relate to our firm. We have no basis to agree or disagree with other statements of the Registrant contained therein. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
